Citation Nr: 0809629	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  02-05 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1995 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In December 2004 and July 2007, the Board remanded the case 
to the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2.  The veteran had a back defect prior to entering service 
and it did not worsen during his period of active service.

3.  The veteran's currently diagnosed back disability is not 
attributable to service.  


CONCLUSIONS OF LAW

1.  A back defect clearly and unmistakably preexisted service 
and was not aggravated by service, and the presumption of 
soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2006).

2.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1110, 1111, 1153 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in March 2001 prior 
to the initial unfavorable AOJ decision issued in June 2001.  
Additional VCAA notices were sent in January 2005 and August 
2007.
 
Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in March 2001, January 2005, and August 2007 informed the 
veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  Only the January 2005 and August 
2007 letters also requested that he send any evidence in his 
possession to VA, in accordance with the "fourth element" 
of Pelegrini.

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders, supra; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the present 
case, the Board observes that, subsequent to the January 2005 
and August 2007 VCAA letters, the veteran's claim was 
readjudicated and supplemental statements of the case issued 
in August 2006 and October 2007.  

The United States Court of Appeals for the Federal Circuit 
recently held that a statement of the case (SOC) or 
supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328).  Therefore, 
despite the inadequate timing of the notice provided to the 
veteran, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, the August 2006 SSOC and August 2007 
VCAA letter informed the veteran of the evidence necessary to 
establish entitlement to a disability rating and effective 
date for the disability on appeal.  Despite the inadequate 
timing of the notice provided to the veteran on these two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard at 394.  
As the Board concludes herein that the preponderance of the 
evidence is against the veteran's service connection claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard; Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As indicated above, all content requirements of a VCAA notice 
have been fully satisfied in this case.  Therefore, the Board 
finds that delaying appellate review by providing additional 
VCAA letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, private medical records, a May 2005 VA examination 
report, and July 2006 and August 2007 VA opinions were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim. 

In an April 2002 statement, Dr. T. F reported that he had 
treated the veteran for the prior 14 years; however, only 
records dated from January 2002 to March 2002 are in the 
claims file.  In accordance with the December 2004 remand, 
the AOJ requested that the veteran complete a VA Form 21-
4142, Authorization and Consent to Release Information to VA, 
for additional records of Dr. T. F.  The veteran did not 
return the form or otherwise authorize release of these 
records to VA.  As the Court stated in Wood v. Derwinski, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  1 Vet. App. 
190, 193, reconsidered, 1 Vet. App. 406 (1991); see also 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).  The veteran was 
given notice that these records were probative of his claim, 
and provided ample opportunity to submit these treatment 
records to VA or request that VA obtain them.  Thus, the 
Board determines that VA is not obligated to make further 
efforts to obtain these records for the veteran.  Based on 
the above analysis, the Board finds that VA satisfied its 
duty to assist the veteran in attempting to obtain available, 
relevant records.

In his January 2008 informal hearing presentation, the 
veteran's representative argued that another medical opinion 
was warranted because "the nature of the medical evidence is 
hopelessly divergent." p. 2.  The Board may obtain an 
advisory medical opinion when, in its opinion, a medical 
opinion is warranted by the medical complexity or controversy 
involved in the appeal.  38 U.S.C.A. § 7109 (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.901(d) (2006).  The necessity of 
obtaining such an opinion is left to the discretion of the 
Board.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).

In this case, the Board notes that the there are two nexus 
opinions of record, one positive and one negative.  The Board 
finds the rationale for each opinion to be adequately 
presented.  There is sufficient basis on which to determine 
the credibility and probative value of each opinion, and no 
necessity to obtain another medical opinion in order to do so 
effectively.  

Similarly, the Board finds that it is not necessary to afford 
the veteran another VA examination.  The Board notes that, in 
the December 2004 remand, the July 2006 VA opinion was deemed 
inadequate because no rationale was provided.  The claims 
file was then sent to the same examiner who provided the July 
2006 opinion, so that she could review it and provide a 
rationale for her original opinion.  There is no indication 
that the May 2005 examination report or the review of that 
examination report and the claims file by the examiner in 
August 2007 is unsound.  The Board concludes that another 
medical opinion or VA examination is, accordingly, not 
required or necessary in this case.  

Therefore, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's claim 
without further development, and that additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.



II. Analysis

The veteran contends that, although he had a preexisting back 
disorder, his current back disorder is a result of 
aggravation of the preexisting disability.  Thus, he contends 
that service connection is warranted a back disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Congenital or developmental disabilities are not diseases or 
injuries under VA regulations.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127.  Thus, service connection cannot be granted for 
such disorders.  However, where during service a congenital 
or developmental defect is subject to a superimposed injury 
or disease, service connection may be warranted.  VAOPGCPREC 
82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 
(1990) (a reissue of General Counsel opinion 01-85 (March 5, 
1985).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a) (2002).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

The Board observes that at his December 1994 enlistment 
examination, the veteran denied any significant injury, 
illness, or hospitalization.  The clinical examination 
conducted at that time was normal.  Therefore, the veteran is 
presumed to have been in sound condition upon entry into 
service.  38 U.S.C.A. § 1111; Wagner, supra. 

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  

The Board observes that a service medical record dated in 
December 1999 and a January 2000 Initial Medical Board report 
indicate that imaging studies revealed the presence of 
Scheuermann's disease.  Scheuermann's disease is 
osteochondrosis of the vertebra; osteochondrosis is a disease 
of the growth or ossification centers of children that 
involves necrosis and then recalcification.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, pp. 1333, 1663 (30th ed. 
2003).  Thus, there was a "factual predicate in the record 
via the imaging studies and the nature of Scheuermann's 
disease, as noted. 

Thereafter, the Federal Circuit Court of Appeals for the 
Federal Circuit (Federal Circuit) explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The  
Federal Circuit held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness.  In Harris the Federal Circuit found that all 
medically accepted evidence can be considered, including a 
recorded medical history.    

The Board finds that the medical records are competent 
evidence that a back defect clearly and unmistakably 
preexisted service.  See Gahman v. West, 12 Vet. App. 406 
(1999).  

The Board finds that the probative evidence constitutes clear 
and unmistakable evidence that a back defect existed prior to 
service entrance.  However, VAOPGCPREC 3-03 (July 16, 2003), 
has established that there are two steps to rebut the 
presumption of soundness at entry.  First, there must be 
clear and unmistakable evidence that a defect preexisted 
service.  Second, there must be clear and unmistakable 
evidence that the defect was not aggravated during service.  
If both prongs are not met, the presumption of soundness at 
entry is not rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting back defect was not 
aggravated by service.

The veteran's service medical records contain multiple 
references to back pain of the thoracolumbar spine.  In 
November 1995, the veteran complained of left middle back 
pain for 1 to 2 weeks, which had increased the day before 
when loading a Coast Guard vessel.  Spasm of spinalis 
thoracic was diagnosed.  June 1998 to July 1998 records 
indicate treatment for back pain, and a diagnosis of 
multilevel somatic dysfunction.  August 1998 records refer to 
chronic ongoing back problems for the past 4 to 5 years that 
had been made worse by loading stores on a Coast Guard 
vessel.  These records also comment that a car accident nine 
years earlier may have aggravated the problem.  Back pain was 
reported to have subsided slightly in October 1998.  Chronic 
back pain and dorsal strain were diagnosed in November 1998.  
An April 1999 record reveals tenderness at the L1-L3 region 
with a diagnosis of likely vertebral strain.  An X-ray showed 
Schmorl's nodes at several levels with slight wedging of the 
body of L1, but no fractures, spondylosis, or subluxation.  

A July 1999 record reveals that the veteran was seen for a 
back adjustment.  A clinical evaluation in October 1999 
indicated that the spine was normal; the veteran reported 
recurrent back pain, which was diagnosed as lumbago.  In 
November 1999, the veteran reported back pain for the 
previous 2 to 3 years; kyphosis was assessed, but a bone scan 
showed normal bony uptake along the entire spine.  In 
December 1999, mechanical thoracolumbar pain and 
Scheuermann's disease were diagnosed, based on an MRI showing 
increased kyphosis.  

Full lumbar spine motion was found in January 2000, but a 
lack of lumbar stability was reported to be causing pain with 
rotation.  The January 2000 Initial Medical Board report 
indicates that a physical examination revealed point 
tenderness of the thoracic spine at T10-T11, and an MRI 
showed Scheuermann's disease.  Other January 2000 records 
indicate that the veteran stated he "tweaked" his back when 
he fell on ice.  A February 2000 record reveals tenderness of 
the thoracic spine.  Another February 2000 record and March 
2000 records reflect the presence of lumbar and thoracic 
instability.  In April 2000, treatment for pain and 
discomfort in the mid-upper back was noted.  

Based on the above evidence, the Board determines that back 
pain was reported as early as 1995 and that the veteran 
experienced continuous back pain from June 1998 onward.  

Post-service, the January 2001 VA examination report 
indicates that X-rays showed minimal old compression of the 
L1 and L2 vertebral bodies and Schmorl's nodes on the D11 and 
D12 vertebral bodies.  The examiner diagnosed old 
"Sherman's" disease, thoracic and lumbar spine.  January 
2002 to March 2002 chiropractic treatment records indicate 
tenderness and subluxation of the spine.  A January 2002 
chiropractic record states that an MRI revealed Schmorl's 
nodes and, as relevant to the thoracolumbar spine, lateral 
convexity to the left of the lower lumbar, to the right of 
the lower thoracic, and to the left of the mid-thoracic.  The 
record reflects that the MDs stated it was possibly 
"Sherman's" disease.  

At a May 2005 VA examination, X-rays revealed minimal 
degenerative changes in the mid- and lower thoracic spine and 
slight anterior wedge deformity of L1 and L2.  July 2006 and 
August 2007 VA opinions, based on the May 2005 examination 
report and a review of imaging studies, indicate that the 
veteran's symptoms most likely represent Scheuermann's 
disease.  There is no further medical evidence of record.  

Where there is evidence of the veteran having been 
asymptomatic on entering service, and later developing 
symptoms of the pre-existing disorder, this does not 
constitute aggravation in the absence of evidence of an 
increase in the underlying disorder.  Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002).

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for a 
back disorder.  Initially, the Board notes that, with the 
exception of two diagnoses of back strain, service medical 
records reveal only that the veteran experienced chronic back 
pain.  Pain alone is not a disability and without a diagnosed 
or identifiable underlying malady or condition, cannot be 
service-connected.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  Further, the Board observes that the 
veteran's in-service symptomology, to include his back 
strain, as well as any back pain that was contemporaneously 
associated with a specific incident, appears to have been 
determined to be entirely a consequence of the presence of 
Scheuermann's disease.  

Similarly, all post-service medical evidence reveals a 
diagnosis of Scheuermann's disease and relates the veteran's 
post-service symptomology to that disorder.  Accordingly, the 
only basis for service connection for a back disorder is a 
finding of aggravation of the veteran's Scheuermann's 
disease. 

The Board acknowledges that an April 2000 Physical Evaluation 
Board (PEB) report states that the veteran has a diagnosis of 
arthritis, degenerative joint disease, spine, with X-ray 
evidence.  However, in spite of the characterization of this 
phrase as a diagnosis, the Board does not construe it as 
such.  In reaching this conclusion, the Board notes that no 
other mention of degenerative joint disease is made in the 
service medical records, to include imaging studies.  
Additionally, no post-service diagnosis of degenerative joint 
disease is of record.  Finally, given the design of the PEB 
report form, the phrase "arthritis, degenerative joint 
disease, spine, with X-ray evidence" appears to be the title 
of a rating code to which the veteran's particular disability 
had been assigned.  In fact, the report correlates the 
diagnosis with the VA diagnostic code for degenerative 
arthritis, shown by X-rays, to which service-connected 
disabilities may be assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  However, assignment of a disability to 
a particular rating code is based on many factors and is not 
necessarily a reflection of the actual medical diagnosis 
appropriate for a specific veteran's disability.  See Butts 
v. Brown, 5 Vet. App. 532, 538 (1993);  see also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Based on this 
analysis, the Board does not find that the veteran has or has 
had a diagnosis of arthritis, degenerative joint disease of 
the spine.  The pertinent diagnosis is Scheuermann's disease. 

As for a finding of aggravation, the Board notes that there 
are conflicting medical opinions of record as to whether the 
veteran's Scheuermann's disease was aggravated by his 
military service.  The Board must determine, as a question of 
fact, both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In an April 2002 opinion, Dr. T. F. states that the veteran's 
spinal disorder was exacerbated by the lifting and carrying 
of heavy food goods while performing his duties in service.  
Dr. T. F. goes on to indicate that the veteran had reported 
to him that he had had a good recovery until the exacerbation 
in service.  Further, Dr. T. F. reports that the veteran 
stated that, while in service, he was made to feel his 
problems were mostly psychological, but that the veteran 
assured Dr. T. F. the disorder was physical and was more than 
likely re-irritated by his time in service.  
  
In Kowalski v. Nicholson, the Court, citing its earlier 
decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and 
Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or that have 
been contradicted by other facts in the record.  19 Vet. App. 
171, 179 (2005).  However, the Court declared that the Board 
may not disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history provided by 
the veteran, and instead must evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
Id; see also, Coburn v. Nicholson, 19 Vet. App. 427, 433 
(2006) (holding that the Board erred in failing to assess the 
veteran's credibility in reporting the statements to the 
medical examiner).   

Nevertheless, in the present case, the Board determines that, 
regardless of what the veteran's account of events to Dr. T. 
F. may have been, Dr. T. F.'s opinion carries no probative 
weight.  In reaching this conclusion, the Board observes that 
the opinion of Dr. T. F. appears to, in fact, be a 
restatement of the opinion of the veteran.  In this regard, 
the Board points to Dr. T. F.'s statements that the veteran 
reported that the disorder was exacerbated by service, and 
that the veteran assured him that his disorder was more than 
likely re-irritated in service.  There is no indication that 
Dr. T. F. reviewed the service medical records or any medical 
evidence prior to issuing this opinion, or that it was based 
on anything other than the veteran's contentions.

The veteran, as a lay person, is competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis, causation, and the severity of a disorder.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran does not 
have the medical expertise to make a complicated medical 
assessment, as is necessary in this case.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The veteran is 
not competent to make the medical assessment in this case.  
His opinion in that regard is therefore, not probative.  
Therefore, any medical opinion based on the veteran's 
assessment is also not probative.

Thus, the Board determines that Dr. T. F.'s statement is only 
a reiteration of the veteran's lay opinion with regard to 
exacerbation of his back disorder in service, and thus, the 
opinion carries no probative weight. 

In contrast, the August 2007 VA opinion reflects that the 
physician reviewed the claims file and indicates that the 
opinion was based on the medical literature, medical records, 
and clinical experience.  The physician opined that, based on 
recent examinations and a review of the objective data, the 
veteran continues to have thoracolumbar strain due to 
Scheuermann's disease, which was not aggravated by service.  
Given that the VA examiner based her opinion on the medical 
evidence of record, as well as a review of the medical 
literature, the Board affords the opinion the most probative 
weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).

The Board therefore finds that there was no aggravation of 
the preexisting back defect.  The Board's finding that the 
preservice back defect did not undergo an increase in 
severity during service.

Therefore, the Board finds that there is clear and 
unmistakable evidence that there was no increase in severity 
of the veteran's Scheuermann's disease.  There is no 
probative evidence showing that the veteran's in-service back 
pain, although caused by his Scheuermann's disease, was 
outside the normal progression of the disease.  

The Board again acknowledges the April 2000 PEB report,  
which states that the veteran's disability is 10 percent more 
disabling at discharge than at enlistment, based on 
aggravation.  However, as is stated in the report, the VA 
disability system is distinct and separate from the Coast 
Guard's program.  The two systems are designed to serve 
different purposes and are governed by different statutes and 
regulations.  A disability rating under one system does not 
guarantee the same disability rating under the other.  Thus, 
the fact that the Coast Guard PEB determined that the 
veteran's Scheuermann's disease was aggravated by service and 
warranted disability compensation has no bearing on a VA 
determination with regard to aggravation and entitlement to 
service connection under VA regulations. 

Accordingly, the presumption of soundness is rebutted and the 
veteran's Scheuermann's disease pre-existed service.  
Further, when there is no increase in severity, there is no 
presumption of aggravation during service.  Verdon v. Brown, 
8 Vet. App. 529 (1996); see also Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  On the basis of the 
above analysis a preponderance of the evidence is against a 
finding that the veteran's Scheuermann's disease underwent 
any increase in severity during service.

Accordingly, the Board finds that there is clear and 
unmistakable evidence that the preexisting back defect was 
not aggravated by service.  Accordingly, because there is 
clear and unmistakable evidence that the back defect 
preexisted service and clear and unmistakable evidence that 
it was not aggravated during service, the presumption of 
soundness is rebutted.  See Wagner.  

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306 of whether the veteran's preexisting back disorder 
was aggravated in service, the Board finds that there is no 
competent medical evidence that such disorder worsened in 
service.  The Board relies on the evidence as outlined above 
to support this determination.  Further, since there is clear 
and unmistakable evidence that pre-existing BLANK at issue 
was not aggravated during service for the purpose of 
rebutting the presumption of soundness (38 U.S.C.A. § 1111), 
it necessarily follows that such disorder was not, in fact, 
aggravated during service (38 U.S.C.A. § 1110).  The Board 
has found by clear and unmistakable evidence that the 
veteran's back disorder was not aggravated by service in 
order to rebut the presumption of soundness.  VA's General 
Counsel found that such a finding would necessarily be 
sufficient to rebut the presumption of aggravation under 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).

The Board further finds that the currently diagnosed back 
disability is not otherwise attributable to service as there 
is no probative competent medical evidence establishing a 
nexus between current diagnoses and service.  

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


